Citation Nr: 1211296	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  08-00 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an effective earlier than June 15, 2006, for the grant of nonservice-connected disability pension benefits.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran served on active duty from August 1972 to September 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2006 rating decision by the Atlanta, Georgia Regional Office (RO) of the Department of Veterans Affairs (VA) that granted entitlement to nonservice-connected pension effective June 15, 2006.

The Veteran was scheduled for a hearing before a Veterans Law Judge in September 2011; however, he did not appear.  Accordingly, the request for a hearing is considered withdrawn. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to effective earlier than June 15, 2006, for the grant of nonservice-connected disability pension.  He contends that the proper effective date is in August 2005.

The record reflects that the Veteran first sought nonservice-connected pension benefits in a claim submitted in September 1993.  At the time of his claim, he reported not having worked since 1987 due to his 'nerves' and hearing problems.  His claim was initially denied in an October 1994 rating decision.  He appealed that rating decision to the Board which, in decisions issued in September 1998 and October 2003, remanded the claim for further development.  The RO ultimately granted the claim in a September 2006 rating decision and assigned an effective date of June 15, 2006, the date the Veteran reported was his last date of employment.

VA law authorizes the payment of a nonservice-connected disability pension to a wartime Veteran who has the requisite service and who is permanently and totally disabled.  Basic entitlement exists if a Veteran: (1) served in the active military, naval or air service for ninety (90) days or more during a period of war; (2) is permanently and totally disabled from nonservice-connected disability not due to his/her own willful misconduct; and (3) meets the net worth requirements under 38 C.F.R. § 3.274, and does not have an annual income in excess of the applicable maximum annual pension rate (MAPR) specified in 38 C.F.R. §§ 3.3, 3.23.  38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. § 3.3(a)(3). 

A Veteran is considered to be permanently and totally disabled if he is: (1) a patient in a nursing home for long-term care because of a disability; or (2) disabled, as determined by the Commissioner of Social Security for purposes of any benefits administered by the Commissioner; or (3) unemployable as a result of disability reasonably certain to continue throughout the life of the person; or (4) suffering from either (i) any disability which is sufficient to render it impossible for the average person to follow a substantially gainful occupation, but only if it is reasonably certain that such disability will continue throughout the life of the person; or (ii) any disease or disorder determined by VA to be of such a nature or extent as to justify a determination that persons suffering from that disease or disorder are permanently and totally disabled.  38 U.S.C.A. § 1502(a); 38 C.F.R. § 3.3(a)(3)(vi)(B); see also 38 C.F.R. § 3.340.  

A review of the record reflects that the Veteran has had several periods of employment since he filed his claim in 1993; however, it is unclear as to when he became totally and permanently disabled due to those disabilities.  It is also apparent that the Veteran has provided conflicting reports regarding his work history since 1993, thus on remand he should be asked to provide VA with a comprehensive and accurate report of his work history since 1993.

The Veteran's primary nonservice-connected disabilities that have been noted in the record are generalized anxiety, hearing loss, tinnitus, constipation, anemia; cervical, thoracic, and lumbar spine degenerative disc disease; diabetes mellitus, hypertension, diabetic retinopathy, diabetic foot ulcers, erectile dysfunction, peripheral neuropathy of the lower extremities, esophagitis and gastritis, tinea pedis, and chronic kidney disease associated with the diabetes.  On VA examinations provided in June and July 1999, VA examiners opined that the Veteran's nonservice-connected disabilities did not preclude employment, but in an August 2003 remand, the Board found that all of his then-present disabilities had not been considered.  

The Veteran was afforded a general VA examination in May 2004, whereupon it was again determined that his respective nonservice-connected disabilities did not preclude employment.  However, the Board's review of the May 2004 general examination reveals additional disabilities of gastrointestinal reflux disease, (GERD), gastritis, and tinea pedis that were not taken into consideration by the VA examiner, despite there being evidence of diagnoses and treatment for those disabilities in the VA records.  This omission is significant when considering all of the Veteran's disabilities for pension purposes under the objective "average person" test using VA's Schedule for Rating Disabilities, 38 C.F.R., Part 4; and 38 C.F.R. § 4.16(a) and 4.17.  

The Board further observes that VA treatment records created shortly after the May 2004 examination show the Veteran experienced worsening renal dysfunction and proteinuria.  Such a worsening of his chronic kidney disease may have had an impact on whether it would have been impossible for the average person with that same disability to follow a substantially gainful occupation, or whether that worsening warranted a determination that the Veteran was permanently and totally disabled at that time.  As no medical opinions in that regard are of record subsequent to the May 2004 examination reports, the Board finds that a retrospective medical opinion would be helpful in determining when the Veteran became totally and permanently disabled due to his nonservice-connected disabilities.  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period).  

Further, information in the record shows that the Veteran is in receipt of social security income (SSI) with a disability onset date shown as August 1, 2006.  The records upon which the determination of SSI eligibility was made may be pertinent to the appeal, as the issue involves a determination as to when the Veteran become permanently and totally disabled.  Accordingly, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); see also Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  

Based on the record, and in light of the outstanding Social Security Administration (SSA) records, the Board is remanding the case for retrospective medical opinion as to whether the Veteran was considered permanently and totally disabled at any time prior to June 15, 2006.    

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide a comprehensive and accurate report of his employment history since 1993, and also invite him to submit his tax and employment records since that time.

2.  The RO should obtain from the SSA any additional records pertinent to the Veteran's claim for SSA disability benefits and any medical records concerning that claim.  All efforts to obtain the records should be fully documented, a negative response should be requested if no records are available.

3.  After associating any pertinent, outstanding records with the claims folder, send the Veteran's claims file for review by an appropriate examiner(s) for the purpose of rendering a retrospective opinion(s) regarding the severity of the Veteran's nonservice-connected disabilities for the appeal period under review (i.e. from September 1993 to June 14, 2006).  The claims folder must be made available to and reviewed by the examiner(s) in conjunction with the examination report.  

Upon assessing the severity and permanence of each of his disabilities, the examiner(s) should indicate whether, at any period of time between September 1993 and June 14, 2006, the Veteran was (1) unemployable as a result of a disability or disabilities reasonably certain to continue throughout his lifetime or (2) was suffering from a disability or disabilities reasonably certain to continue throughout his life, which were sufficient to render it impossible for an average person to follow a substantially gainful occupation; or (3) suffered from a disability or disabilities of such a nature or extent as to justify a determination that persons suffering from that disability or disabilities are permanently and totally disabled.  

The examiner(s) must be provided an opportunity to review the claims file and the report(s) must reflect such review was made.  All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report(s).  

4.  Then readjudicate the appeal.  In doing so, the RO should include the disabilities of GERD, gastritis and tinea pedis, when rating and combining the nonservice-connected disabilities under the combined ratings table of the Rating Schedule, per 38 C.F.R. § 4.25 for the period prior to June 15, 2006.  The RO should then consider whether the "average person" test provided under 38 U.S.C.A. § 1502 (a)(1) (West 2002) and 38 C.F.R. § 4.15 (2011) is applicable.  If any benefit sought remains denied the Veteran should be issued a supplemental statement of the case (SSOC) that addresses actions taken since the issuance of the last SSOC and given the opportunity to respond.  Thereafter, return the claim to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

